Case 18-12346   Doc 22   Filed 01/25/19 Entered 01/26/19 00:41:56   Desc Imaged
                         Certificate of Notice Page 1 of 6
        Case 18-12346           Doc 22       Filed 01/25/19 Entered 01/26/19 00:41:56                          Desc Imaged
                                             Certificate of Notice Page 2 of 6
          3. All property shall remain property of the Chapter 13 estate under 11 U.S.C. §§541(a) and 1306(a) and shall revest in
          the debtor(s) only upon discharge pursuant to §1328(a), conversion of the case, or specific order of the Court which
          states otherwise. The debtor(s) shall remain in possession of and in control of all property of the estate not transferred
          to the Trustee, and shall be responsible for the protection and preservation of all such property, pending further orders
          of the Court.

          4.   An attorney fee is allowed in the amount of $3,800.00.

          5. The percentage to be received by unsecured creditors is to be determined by the Trustee after the expiration of the
          90 day bar date for the filing of claims; separate order to be entered thereon.

          6. Any real estate tax claimants shall be treated as fully secured if the plan proposes to treat them as secured debts.
          If the debtor(s) surrender(s) with Court authorization any real property during the pendency of this case or such
          property is abandoned, the real property will no longer be property of the estate; the automatic stay shall terminate
          regarding the interests of affected real property taxing authorities, and the Chapter 13 plan may be modified
          accordingly.

          7.   The balances of any student loans shall survive discharge if the plan indicates same.


          8. Following the bar date to file proofs of claims, the Chapter 13 Trustee may adjust the plan payments as necessary
          to capture any excess equity.




      CC: Timothy H. Ivy                               /s/ Timothy H. Ivy
                                                       Chapter 13 Trustee

SEH
          ROBERT B VANDIVER                                                                       Date:      January 10, 2019
          227 W BALTIMORE
          PO BOX 906
          JACKSON, TN 38302-0906




                                                               Page 2 of 2                                    BK: 18-12346
            Case 18-12346             Doc 22       Filed 01/25/19 Entered 01/26/19 00:41:56                   Desc Imaged
                                                   Certificate of Notice Page 3 of 6

                                                     UNITED STATES BANKRUPTCY COURT
                                                         Western District Of Tennessee

In Re:                                                                                           Case No. 18-12346
           (1) Jennifer Ann Russell



Debtor                                                                                           Chapter 13

                                                             CHAPTER 13 PLAN

ADDRESS:                    325 Lowe Lane
                            Mc Kenzie, TN 38201

PLAN PAYMENT :
                          DEBTOR (1) shall pay          $195.00   EVERY TWO WEEKS
                          by: Payroll Deduction from:       EASTER SEALS OF TENNESSEE, INC.
                                                            ATTN: PAYROLL DEPARTMENT
                                                            750 OLD HICKORY BLVD #2-260
                                                            BRENTWOOD, TN 37027
1.     THIS PLAN [Rule 3015.1]:

       (A) CONTAINS A NON-STANDARD PROVISION. [See Plan Provision #19]                                                     NO

       (B) LIMITS THE AMOUNT OF SECURED CLAIM BASED ON A VALUATION OF THE                                                  YES
       COLLATERAL FOR THE CLAIM. [See plan provisions #7 and #8]
       (C) AVOIDS A SECURITY INTEREST OR LIEN. [See plan provision #12]                                                    NO


2. ADMINISTRATIVE EXPENSES: Pay filing fee and Debtor's attorney fees, pursuant to Confirmation Order.


3. AUTO INSURANCE: (x) Not Included in Plan

    AUTO INSURANCE NOT INCLUDED
4. DOMESTIC SUPPORT                                                                              Monthly Plan Payment



5. PRIORITY CLAIMS




6. HOME MORTGAGE CLAIMS




7. SECURED CLAIMS
     [Retain lien 11 U.S.C. Section 1325 (a)(5)]    Value of Collateral:     Rate of Interest:     Monthly Plan Payment:
ONEMAIN FINANCIAL GROUP, LLC                             $1500.00                 8.00%                   $35.00
       2006 Chevy Impala
        Adequate protection $10.00 monthly




                                                                    Page 1 of 2                           BK: 18-12346
        Case 18-12346         Doc 22      Filed 01/25/19 Entered 01/26/19 00:41:56           Desc Imaged
                                          Certificate of Notice Page 4 of 6
8. SECURED AUTOMOBILE CLAIMS FOR DEBT INCURRED WITHIN 910 DAYS OF FILING, AND OTHER SECURED
CLAIMS FOR DEBT INCURRED WITHIN ONE YEAR OF FILING

9. SECURED CLAIMS FOR WHICH COLLATERAL WILL BE SURRENDERED; STAY IS TERMINATED UPON
CONFIRMATION FOR THE LIMITED PURPOSE OF GAINING POSSESSION AND COMMERCIALLY REASONABLE
DISPOSAL OF COLLATERAL
10. SPECIAL CLASS UNSECURED CLAIMS


11. STUDENT LOAN CLAIMS AND OTHER LONG TERM CLAIMS

12. THE JUDICIAL LIENS OR NON-POSSESSORY, NON-PURCHASE MONEY SECURITY INTEREST(S) HELD BY THE
FOLLOWING CREDITORS ARE AVOIDED TO THE EXTENT ALLOWABLE PURSUANT TO 11 U.S.C. SECTION 522(f)

13. ABSENT A SPECIFIC COURT ORDER OTHERWISE, ALL TIMELY FILED CLAIMS, OTHER THAN THOSE SPECIFICALLY
PROVIDED FOR ABOVE, SHALL BE PAID AS GENERAL UNSECURED CLAIMS.

14. ESTIMATED TOTAL GENERAL UNSECURED CLAIMS: $21,199.42


15. THE PERCENTAGE TO BE PAID WITH RESPECT TO NON-PRIORITY, GENERAL UNSECURED CLAIMS IS:

THE TRUSTEE SHALL DETERMINE THE PERCENTAGE TO BE PAID AFTER THE PASSING OF THE FINAL BAR DATE.
16. THIS PLAN ASSUMES OR REJECTS EXECUTORY CONTRACTS

17. COMPLETION: Plan shall be completed upon payment of the above approximately 60 months.

18. FAILURE TO TIMELY FILE A WRITTEN OBJECTION TO CONFIRMATION SHALL BE DEEMED ACCEPTANCE OF PLAN.


19: NON-STANDARD PROVISION(S)


ANY NON-STANDARD PROVISION STATED ELSEWHERE IS VOID.




                                                          Page 2 of 2                        BK: 18-12346
        Case 18-12346       Doc 22    Filed 01/25/19 Entered 01/26/19 00:41:56              Desc Imaged
                                      Certificate of Notice Page 5 of 6
                                      United States Bankruptcy Court
                                      Western District of Tennessee
In re:                                                                                 Case No. 18-12346-jlc
Jennifer Ann Russell                                                                   Chapter 13
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0651-1          User: valeta                 Page 1 of 2                   Date Rcvd: Jan 23, 2019
                              Form ID: pdftr05             Total Noticed: 36


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 25, 2019.
db             +Jennifer Ann Russell,    325 Lowe Lane,    Mc Kenzie, TN 38201-8501
32995384        AWA Collections,    P.O. Box 6605,    Orange, CA 92863-6605
32995382       +Ad Astra Recovery Services,    7330 W. 33rd Street N, Suite 118,     Wichita, KS 67205-9370
32995383       +Advance Financial 24/7,    100 Oceanside Dr,    Nashville, TN 37204-2351
32995385       +Baptist Memorial Hospital,    PO Box 17127,    Memphis, TN 38187-0127
32995386       +Big Picture Loans,    P.O. Box 704,    Watersmeet, MI 49969-0704
32995387      ++CASH EXPRESS,    263 WEST SPRING STREET,    COOKEVILLE TN 38501-3268
               (address filed with court: Cash Express,      15132 Highland Dr,    McKenzie, TN 38201)
32996128       +Cash Express, LLC,    345 South Jefferson Avenue, Suite 300,     Cookeville, TN 38501-3456
32995389       +Cashnet USA,   P.O. Box 206739,     Dallas, TX 75320-6739
33037354        Emergency Coverage Corp,    PO Box 1123,    Minneapolis, MN 55440-1123
32995391       +First Premier Bank,    3820 North Louise Ave,    Sioux Falls, SD 57107-0145
33051026       +Harpeth Financial Services, LLC,     c/o Glen C. Watson, III,    P.O. Box 121950,
                 Nashville, TN 37212-1950
32995392       +McKenzie Banking,    PO Box 220,    McKenzie, TN 38201-0220
33021659        McKenzie Regional Hospital,    c/o David L. Mendelson, Esq.,     MENDELSON LAW FIRM,
                 PO BOX 17235,    Memphis, TN 38187-0235
32995393       +McKenzie Regional Hospital,    P.O. Box 501092,    Saint Louis, MO 63150-1092
33018231       +Premier Bankcard, Llc; Jefferson Capital Systems L,     Jefferson Capital Systems, LLC,
                 Po Box 7999,    Saint Cloud Mn 56302-7999
32995401       +State Finance,    2539 Eastwood St.,    Paris, TN 38242-7990
32995402       +Tennessee Check Advance, LLC,    15325 Highland Drive,    Mc Kenzie, TN 38201-2501

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
32995388       +E-mail/Text: cashmaster19740@bellsouth.net Jan 24 2019 01:16:24        Cash Master,
                 19740 East Main Street,    Huntingdon, TN 38344-3823
32995390       +E-mail/Text: khorner@checkintocash.com Jan 24 2019 01:19:33       Check into Cash,    PO Box 550,
                 Cleveland, TN 37364-0550
33040310       +E-mail/Text: bankruptcydpt@mcmcg.com Jan 24 2019 01:18:05       Midland Funding LLC,
                 PO Box 2011,   Warren, MI 48090-2011
32995394       +E-mail/Text: bankruptcydpt@mcmcg.com Jan 24 2019 01:18:05       Midland Funding LLC,
                 2365 Northside Drive Suite 300,    San Diego, CA 92108-2709
32995395       +E-mail/Text: bankruptcy@moneylion.com Jan 24 2019 01:19:28       Money Lion,    P.O. Box 1547,
                 Sandy, UT 84091-1547
33013144        E-mail/PDF: cbp@onemainfinancial.com Jan 24 2019 01:20:32       ONEMAIN FINANCIAL GROUP, LLC,
                 ONEMAIN,   PO BOX 3251,    EVANSVILLE IN 47731-3251
32995396       +E-mail/PDF: cbp@onemainfinancial.com Jan 24 2019 01:20:32       OneMain,    P.O. Box 1010,
                 Evansville, IN 47706-1010
32995397        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 24 2019 01:33:03
                 Portfolio Recovery,   120 Corporate Blvd,    Suite 100,    Norfolk, VA 23502
33049377        E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 24 2019 01:31:52
                 Portfolio Recovery Associates, LLC,    POB 41067,    Norfolk VA 23541
32996339       +E-mail/PDF: PRA_BK2_CASE_UPDATE@portfoliorecovery.com Jan 24 2019 01:33:03
                 PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
32995398        E-mail/Text: bankruptcy.noticing@security-finance.com Jan 24 2019 01:16:44        Security Finance,
                 SFC-Central Bankruptcy Recovery Dept.,    209 Dawson Rd.,    Ste. 4-B,    Columbia, SC 29223
33019187       +E-mail/Text: bankruptcy.noticing@security-finance.com Jan 24 2019 01:16:44
                 SECURITY FINANCE COMPANY OF TENNESSEE,    SFC Central Bankruptcy,     PO Box 1893,
                 Spartanburg, SC 29304-1893
32995399       +E-mail/Text: bankruptcy@ldf-holdings.com Jan 24 2019 01:19:36       SKy Trails Cash.com,
                 Ningodwaaswi, LLC,   P.O. Box 1115,    Lac Du Flambeau, WI 54538-1115
32995400       +E-mail/Text: bankruptcy@speedyinc.com Jan 24 2019 01:17:13       Speedy Cash,
                 PO Box 101928 Dept. 2280,     Birmingham, AL 35210-6928
33019929       +E-mail/Text: bankruptcy@speedyinc.com Jan 24 2019 01:17:13       Speedy/Rapid Cash,
                 PO Box 780408,   Wichita, KS 67278-0408
32997189       +E-mail/PDF: gecsedi@recoverycorp.com Jan 24 2019 01:21:00       Synchrony Bank,
                 c/o PRA Receivables Management, LLC,    PO Box 41021,    Norfolk, VA 23541-1021
32995403       +E-mail/PDF: bk@worldacceptance.com Jan 24 2019 01:33:06       World Finance,    P.O. Box 6429,
                 Greenville, SC 29606-6429
33018842       +E-mail/PDF: bk@worldacceptance.com Jan 24 2019 01:32:37       World Finance Corp.,
                 World Acceptance Corporation Attn: Bankr,    PO Box 6429,    Greenville, SC 29606-6429
                                                                                               TOTAL: 18

           ***** BYPASSED RECIPIENTS *****
NONE.                                                                                         TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).
          Case 18-12346            Doc 22       Filed 01/25/19 Entered 01/26/19 00:41:56                         Desc Imaged
                                                Certificate of Notice Page 6 of 6


District/off: 0651-1                  User: valeta                       Page 2 of 2                          Date Rcvd: Jan 23, 2019
                                      Form ID: pdftr05                   Total Noticed: 36


              ***** BYPASSED RECIPIENTS (continued) *****


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 25, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 23, 2019 at the address(es) listed below:
              PRA Receivables Management, LLC   claims@recoverycorp.com
              Robert B. Vandiver, Jr.   on behalf of Debtor Jennifer Ann Russell bankruptcy@robvandiver.com,
               r52884@notify.bestcase.com
              Timothy H. Ivy   ecf_summ@ch13jax.com
              U.S. Trustee   ustpregion08.me.ecf@usdoj.gov
                                                                                            TOTAL: 4
